

113 HRES 405 IH: Commending the Patriot Guard Riders for their mission to show sincere respect for fallen members of the Armed Forces by attending the funeral services of a fallen member as invited guests of the family of the member.
U.S. House of Representatives
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 405IN THE HOUSE OF REPRESENTATIVESNovember 12, 2013Mr. Gingrey of Georgia (for himself, Mr. Daines, and Mr. Westmoreland) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommending the Patriot Guard Riders for their mission to show sincere respect for fallen members of the Armed Forces by attending the funeral services of a fallen member as invited guests of the family of the member.Whereas the Patriot Guard Riders were founded in 2005 in Mulvane, Kansas, with a mission to show sincere respect for fallen members of the Armed Forces by attending their funeral services as invited guests of a member’s family;Whereas the Patriot Guard Riders have over 220,000 members nationwide from all walks of life;Whereas the Patriot Guard Riders shield the mourning family and friends from interruptions created by any protestor or group of protestors;Whereas the Patriot Guard Riders engage only in respectful acts in honor of fallen members of the Armed Forces;Whereas the members of the Patriot Guard Riders willingly give their time, energy, and money to respect the memory of fallen members of the Armed Forces;Whereas the men and women of the Armed Forces who fight to preserve freedom deserve the utmost respect and support of the American people; andWhereas the Patriot Guard Riders provide a unique service that honors fallen members of the Armed Forces and their families: Now, therefore, be itThat the House of Representatives—(1)commends the Patriot Guard Riders and all of the other volunteers involved in shielding the mourning family and friends of a fallen member of the Armed Forces from interruptions created by any protestor or group of protestors; and(2)recognizes the sacrifices that veterans, members of the Armed Forces, and their families have made, and continue to make, on behalf of the United States.